Citation Nr: 1342196	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-21 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a skin rash on left arm and cheek-bone area. 

2.  Entitlement to service connection for a skin rash condition. 

3.  Entitlement to service connection for a lung condition, to include sleep apnea, as related to undiagnosed illness. 

4.  Entitlement to service connection for cervical spine disorder as secondary to service-connected lumbar spine disability.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU). 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to May 1984 and from September 1990 to April 1991, with additional unverified periods of active service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO). 

In this decision, the Board reopens the previously denied claim for service connection for a skin rash on the left area and cheek-bone area based on new and material evidence.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1994 rating decision denied entitlement to service connection for a skin rash on the left arm and cheek-bone area because the evidence failed to demonstrate a current diagnosed skin disorder that was incurred in or caused by military service. 

2.  Evidence received since the September 1994 rating decision raises a reasonable possibility of substantiating the Veteran's skin rash claim.


CONCLUSIONS OF LAW

1. The September 1994 rating decision that denied the claim for entitlement to service connection for skin rash is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Evidence received since the September 1994 rating decision in relation to the Veteran's claim for entitlement to service connection for skin rash is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.

2.  Petition to Reopen 

The Veteran seeks entitlement to service connection for skin rash, which he believes that he incurred during his period of service. 

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As noted above, a September 1994 rating decision denied a claim for service connection for a skin rash on the left arm and cheek-bone area.  The rating decision concluded that evidence of record failed to demonstrate a current diagnosis of a skin condition that was incurred in or caused by military service.  The Veteran did not appeal the denial by submitting a timely notice of disagreement or other indication of disagreement with the rating decision within one year of receiving notice of the RO's 1994 denial.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103.  As such, the Board must consider whether new and material evidence has been received for his service connection prior to consideration on the merits of the underlying claim.  See 38 C.F.R. § 3.156(c). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The Court of Appeals of Veterans Claims (Court) has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Here, the RO denied the Veteran's service-connection claim for a skin rash in the September 1994 rating decision in essence because the medical evidence failed to demonstrate a current diagnosis of a skin condition that was incurred in or related to military service.  The Veteran did not appeal, and that rating decision became final. The Veteran now seeks to reopen his previously denied claim. 

The evidence of record at the time of the September 1994 rating decision consisted of the Veteran's service treatment records, VA medical records, including a June 1992 VA general medical examination, as well as the Veteran's lay contentions.  The Veteran's service treatment records do not show any complaints, treatment, or diagnosis of skin problems in service.  None of the VA medical records prior to the September 1994 rating decision, including the  June 1992 VA general medical examination report, show any complaint of skin problems.  

The Veteran submitted an application to reopen his claim of service connection for skin rash in June 2008. Crucially, the evidence received since the September 1994 rating decision consists of subsequent VA treatment records that reflect complaints of skin rash on the face and a diagnosis of seborrheic dermatitis.  See VA treatment notes dated in April 2010.  The Board finds that this medical evidence constitutes new and material evidence as to the previously denied issue on appeal, as such evidence was not of record prior to the last final denial of the Veteran's claim in 1994, and relates to unestablished facts pertaining to a current diagnosed skin condition.

Accordingly, there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for skin rash.  See 38 C.F.R. § 3.156. 

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's skin rash claim, this does not mean that the claim must be allowed based on such evidence.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For reasons which will be expressed below, the Board finds that additional development is required before the Veteran's claim for service connection for a skin rash may be adjudicated on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for skin rash is reopened; the appeal is granted to this extent only.



REMAND

The Board regrets having to remand the remaining issues of the Veteran's appeal. However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

Skin Rash

The Veteran asserts that he has a skin rash that was incurred during his period of service when he was stationed in the Persian Gulf, and he has continued to suffer from recurrent skin problems since then. 

Although a review of the Veteran's service treatment records does not show that he sought treatment for complaints of skin problems, the Veteran is competent to report of continuity of his symptoms.  Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Moreover, post-service treatment show that the Veteran complained of skin problems manifested by rash.  An April 2010 VA medical record shows the Veteran complained of a rash on his scalp and the record reflects a diagnosis of seborrheic dermatitis. 

The Board is cognizant that the Veteran's current skin problems have been largely attributed to known clinical diagnosis, specifically seborrheic dermatitis.  Notwithstanding, the Board notes that the evidence of record suggests that the Veteran's skin problems may be due to an undiagnosed Gulf War illness and governed by the provisions of 38 C.F.R. § 3.317.  Pertinently, the Board notes that the VA medical professional who diagnosed the Veteran's skin problems did not have access to the Veteran's complete lay and clinical history and the VA medical professional was not in a position to consider whether any skin symptom may have been attributable to an undiagnosed Gulf War illness. 

There is no VA examination of record with respect to the Veteran's claimed disorder.  On remand, the RO should schedule the Veteran for appropriate VA examination including an opinion to address the questions regarding the nature, onset and etiology of his claimed skin rash, to include consideration of whether the skin condition is consistent with an undiagnosed illness or are otherwise related to his active service. 

Lung Condition 

The Veteran seeks entitlement to service connection for a lung condition, to include sleep apnea.  A review of the record shows that shortly after his return from his deployment in the Persian Gulf, the Veteran presented with complaints of a persistent cough since his return.  See September 1992 VA treatment record.  Subsequent post-service treatment records continue to show complaints of recurrent cough, which has been variously diagnosed over the years, to include asthma, bronchitis, acute bronchospasm, allergic rhinopharyngitis, and he has been prescribed medication to treat his symptoms.  Again, the Board observes that the VA medical professional who rendered those diagnoses did not have access to the Veteran's complete lay and clinical history and were not in a position to consider whether any lung symptom may have been attributable to an undiagnosed Gulf War illness.  See 38 C.F.R. § 3.317. 

There is no VA examination of record with respect to the Veteran's claimed lung disorder.  On remand, the RO should schedule the Veteran for appropriate VA examination including an opinion to address the questions regarding the nature, onset and etiology of his claimed lung disorder, to include consideration of whether the lung condition is consistent with an undiagnosed illness or are otherwise related to his active service. 



Cervical Spine 

The Veteran seeks entitlement to service connection for cervical spine disorder. He asserts that he developed his current cervical spine disorder as result of using Canadian crutches because of his service-connected lumbar spine disability.  The VA medical records confirm that the Veteran used loftstrand crutches to assistance in ambulation because of the severity of his lumbar spine disability.  See the report of a July 2006 VA spine examination.  While the Veteran was afforded a VA spine examination in August 2011 to obtain a medical opinion that addressed the nature and etiology of the Veteran's cervical spine condition, the VA examiner failed to discuss whether impact, if any, that the use of crutches for his lumbar spine disability caused or aggravated his cervical spine disorder.  Instead, the VA examiner only concluded that lumbar spine herniated nucleolus pulposus does not cause cervical spine degenerative arthritis.  

On remand, the RO should arrange for the August 2011 VA examiner, or an appropriate specialist, to provide an addendum medical statement that addresses whether that the use of crutches for his lumbar spine disability caused or aggravated the Veteran's cervical spine disorder.  

TDIU 

The issue of entitlement to a TDIU is inextricably intertwined with these three issues on appeal.  As such, the issue of TDIU will be held in abeyance pending the completion of the REMAND. 

Lastly, the Board notes that record does contain two documents that have not been translated from the Spanish language.  One document appears to be a marriage certificate, which is contained in the Volume One and the second document is a June 2004 medical document, which is contained in Volume Two.  Upon remand, these documents should be sent for translation, and the translation should be certified.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file for Spanish language documents that have not been translated.  Forward these documents, to include a marriage certificate and June 2004 document, to an approved translator for translation from Spanish to English. 

2. Contact the Veteran and request that he identify any additional pertinent medical treatment he has received. The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records since 2009.

3. Schedule the Veteran for an examination, with the appropriate specialist, in order to obtain a medical opinion as to the nature and etiology of his claimed skin rash. The claims folder, including a copy of this REMAND, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review the Veteran's VA claims folder, to include any pertinent records contained in the Veteran's Virtual VA electronic file, and after a thorough examination, the examiner should provide answers to the following questions: 

a).  Identify whether or not the Veteran has a current chronic skin disorder manifested by the Veteran's description of recurrent rash.  If a chronic skin disorder is identified, the examiner should identify with specificity the nature of the chronic skin disorder or express an opinion as to whether such disability is due to diagnosed or undiagnosed illness.

b).  For each skin disorder identified, is it at least as likely as not (50 percent or greater probability) that the disorder had its onset in service or is otherwise related to service, to include service in Persian Gulf. 

The VA examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record. 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

4.  Schedule the Veteran for an examination, with the appropriate specialist, in order to obtain a medical opinion as to the nature and etiology of his claimed lung disorder.  The claims folder, including a copy of this REMAND, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review the Veteran's VA claims folder, to include any pertinent records contained in the Veteran's Virtual VA electronic file, and after a thorough examination, the examiner should provide answers to the following questions: 

a).  Identify whether or not the Veteran has a current chronic skin disorder manifested by the Veteran's description of recurrent cough.  If a chronic skin disorder is identified, the examiner should identify with specificity the nature of the chronic skin disorder or express an opinion as to whether such disability is due to diagnosed or undiagnosed illness.

b).  For each lung disorder identified, is it at least as likely as not (50 percent or greater probability) that the disorder had its onset in service or is otherwise related to service, to include service in Persian Gulf. 

The VA examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record. 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

5. Arrange for the Veteran's claims files to be forwarded to the VA examiner who performed the August 2011 VA examination (or a suitable substitute if this individual is unavailable) to review of the claims files and to provide an addendum opinion.

Based on a review of the record, to include any pertinent records contained in the Veteran's Virtual VA electronic file, the examiner should opine whether it is at least as likely as not (50 percent or greater likelihood) that any current cervical spine disorder is proximately caused or aggravated by the service-connected lumbar spine disability, to include the use of crutches to assist in ambulation because of severity of the lumbar spine disability. 

The examiner is asked to review all pertinent documents in the claims file in conjunction with an addendum opinion.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

Another VA examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.
 
6. After undertaking any other development deemed essential in addition to that specified above, the RO should readjudicate the Veteran's claim for service connection for a skin disorder, lung condition, and cervical spine disorder, and entitlement to TDIU.  If the benefit sought on appeal remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations regarding the claim.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


